TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00482-CR



                                   Justin Baker Haile, Appellant

                                                   v.

                                   The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BURNET COUNTY, 424TH JUDICIAL DISTRICT
        NO. 9552, THE HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                                            OPINION


                On April 25, 2003, pursuant to a plea bargain, appellant Justin Baker Haile pleaded

guilty to the misdemeanor offense of theft of property valued at $500 or more but less than $1,500.

See Tex. Penal Code § 31.03. In accordance with the plea agreement, the trial court sentenced

appellant to serve 80 days in the county jail, with credit for time served, and to pay a fine of $2,000,

court costs of $253, and restitution in the amount of $1,463.50. See id. § 12.21. No appeal was

taken. On June 27, 2014, appellant filed a Motion to Dismiss Court Costs and Fines Due to

Indigency, which the trial court subsequently denied after conducting a hearing. The notice of appeal

appellant filed in this Court indicates that he is attempting to appeal the trial court’s ruling denying

this motion. We do not have jurisdiction over such an appeal.

                In Texas, appeals in a criminal case are permitted only when they are specifically

authorized by statute. State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim. App. 2011); see
Bayless v. State, 91 S.W.3d 801, 805 (Tex. Crim. App. 2002) (“[A] defendant’s right of appeal is

a statutorily created right.”).   The standard for determining whether an appellate court has

jurisdiction to hear and determine a case “is not whether the appeal is precluded by law, but whether

the appeal is authorized by law.” Blanton v. State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012)

(quoting Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008)); State ex rel. Lykos,
330 S.W.3d at 915.

               In his Motion to Dismiss Court Costs and Fines Due to Indigency, appellant relied

on article 43.091 of the Texas Code of Criminal Procedure, which permits a trial court to “waive

payment of a fine or court costs imposed on a defendant who defaults in payment” if the court

determines that the statutory alternative methods of discharging the fine or costs would impose

undue hardship on the defendant. See Tex. Code Crim. Proc. art. 43.091. We note, however, that

appellant did not seek a waiver of payment, but rather a dismissal of the fines and court costs

altogether, which is akin to requesting a modification of the previously imposed judgment.

Nevertheless, even assuming the trial court’s ruling was pursuant to article 43.091, that statute does

not authorize an appeal of the trial court’s exercise of discretion regarding the waiver of payment.

               We have found no constitutional or statutory provision granting Texas courts of

appeals jurisdiction over a trial court’s post-judgment ruling denying a motion to dismiss court costs

and fines, as appellant filed here, or a ruling declining to waive the payment of previously imposed

court costs and fines under article 43.091. Therefore, we hold that we lack jurisdiction over

appellant’s appeal of the trial court’s ruling in this case. See Staley v. State, 233 S.W.3d 337, 338

(Tex. Crim. App. 2007) (defendant’s appeal dismissed because it was not authorized by law); see



                                                  2
also Olowosuko v. State, 826 S.W.2d 940, 941 (Tex. Crim. App. 1992) (“It is axiomatic that a party

may appeal only that which the Legislature has authorized.”).

               Accordingly, we dismiss the instant appeal for lack of jurisdiction. See Tex. R. App.

P. 43.2(f).




                                             __________________________________________
                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: November 14, 2014

Publish




                                                 3